Citation Nr: 0508478	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  04-01 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether a December 2003 decision of the Board of 
Veterans' Appeals (Board) holding that a claim of entitlement 
to service connection for low back pain had not been reopened 
by submission of new and material evidence should be revised 
or reversed on the basis of clear and unmistakable error 
(CUE).  

2.  Whether a December 2003 decision of the Board denying 
service connection for sinusitis should be revised or 
reversed on the basis of CUE.  

(The issues of entitlement to service connection for 
sinusitis and whether a claim for service connection for low 
back pain has been reopened by submission of new and material 
evidence will be the subjects of a separate Board decision 
under a different docket number.)

REPRESENTATION

Appellant represented by:	Texas Veterans Commision





WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel


INTRODUCTION

The veteran had active military service from April 1961 to 
February 1963.  

This matter is before the Board for original review pursuant 
to 38 U.S.C.A. § 7111 (West 2002) of a January 2004 motion by 
the veteran alleging CUE in a December 2003 decision wherein 
the Board denied service connection for sinusitis and found 
that a claim for service connection for low back pain had not 
reopened by submission of new and material evidence.  


FINDINGS OF FACT

1.  In December 2003 the Board entered a decision wherein it 
denied service connection for sinusitis and held that new and 
material evidence to reopen a claim for service connection 
for low back pain had not been submitted.  

2.  In September 2004 the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the Board's December 2003 
decision and remanded the case to the Board for further 
consideration.  

3.  In view of the September 2004 CAVC Order, there is no 
longer a matter in controversy for the Board to review 
inasmuch as the decision challenged on the basis of CUE is 
void.  


CONCLUSIONS OF LAW

1.  There is no longer a question of law or fact related to 
the Board's December 2003 decision denying service connection 
for sinusitis for the Board to review on the basis of CUE.  
38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 38 C.F.R. § 
20.1400(b) (2004).  

2.  There is no longer a question of law or fact related to 
the Board's December 2003 decision finding that a claim for 
service connection for low back pain had not been reopened by 
submission of new and material evidence for the Board to 
review on the basis of CUE.  38 U.S.C.A. §§ 7104, 7105, 7108 
(West 2002); 38 C.F.R. § 20.1400(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

All questions in a matter which arise under section 511(a) of 
this title is subject to decision by the Secretary and shall 
be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  
Decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record and applicable provisions of law and 
regulation.  38 U.S.C.A. § 7104(a) (2004).  

The Board of Veterans' Appeals may dismiss any appeal which 
fails to allege error of fact or law in the determination 
being appealed.  38 U.S.C.A. § 7105 (West 2002).  

All final Board of Veterans' Appeals decisions are subject to 
review on the basis of clear and unmistakable error with the 
exception of issues which have been appealed to and decided 
by a court of competent jurisdiction or which have 
subsequently been decided by a court of competent 
jurisdiction.  38 C.F.R. § 20.1400(b) (2004).  

Analysis

As s result of the CAVC order vacating the Board's December 
2003 decision, there is no longer a question of fact or law 
for the Board to review on the basis of CUE pursuant to the 
veteran's motion.  Under the law, when there is no longer a 
controversy, the Board will dismiss an appeal for lack of 
jurisdiction.  38 U.S.C.A. §§ 7104, 7105, 7108 (West 2002); 
38 C.F.R. § 20.101 (2004).  

Accordingly, the Board does not have jurisdiction to review 
the veteran's CUE motion and it is dismissed.  However, the 
veteran is advised that the merits of the issues addressed in 
the December 2003 Board decision will be fully readjudicated 
by VA.  Those issue are addressed in a separate Board 
decision issued simultaneously with the present dismissal of 
the CUE motion.  


ORDER

The motion for review on the basis of CUE pursuant to 
38 U.S.C.A. § 7111 of the Board's December 2003 decision 
denying service connection for sinusitis is dismissed.  

The motion for review on the basis of CUE pursuant to 
38 U.S.C.A. § 7111 of the Board's December 2003 decision 
finding that a claim for service connection for low back pain 
had not been reopened by submission of new and material 
evidence is dismissed.  



                       
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


